DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 04/16/2021.  In virtue of this filing, claims 1-16 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-16 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Liu (U.S. Pub. No.: 2017/0110786) teaches a foldable electronic device is described that is configurable to be transitioned from a first operating mode having a first form factor to a second operating mode having a second form factor.  The electronic device includes a first device portion and a second device portion that is connected to the first device portion.  The first device portion includes an RF antenna.  The second device portion includes an antenna adaptation element.  The antenna adaptation element is positioned more closely to the RF antenna in the second operating mode than in the first operating mode.  The antenna adaptation element is configured to, in the second operating mode, passively counteract or mitigate a shifting of a resonant frequency of the RF antenna that would otherwise occur as a result of the 
EIM (U.S. Pub. No.: 2016/0147362) teaches a foldable electronic device with flexible display.
Sakurai (U.S. Pub. No.: 2006/0092084) teaches a foldable electronic device comprise first housing part and second housing part.
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a first housing part having two opposite sides, the first housing part including a first edge portion, the first edge portion including two conductive portions and a first non-conductive portion disposed between the two conductive portions of the first edge portion, and a second housing part having two opposite sides, the second housing part including a second edge portion, the second edge portion including two conductive portions and a second non-conductive portion disposed between the two conductive portions of the second edge portion, wherein the foldable housing is configured such that the first non-conductive portion and the second non-conductive portion are disposed to be in alignment with each other when the foldable housing is fully folded, wherein a first conductive portion of the two conductive portions of the first edge portion is electrically connected to communication circuitry such that a radio frequency communication signal is transmitted or received via the first conductive portion of the first edge portion, and wherein a first portion of the flexible display is accommodated in the first housing part, and a second portion of the flexible display is accommodated in the second housing part, in combination with other limitations, as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TUAN PHAM/           Primary Examiner, Art Unit 2649